Case 1:20-cv-03513-CMA-NRN Document 46 Filed 09/13/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


  Civil Action No. 20-cv-03513-CMA-NRN

  JENNIFER LARKIN,

         Plaintiff,

  v.

  A-B PETROLEUM, INC.,
  BRIAN HALDORSON,
  JANET CUNNINGHAM,
  GREG WAKEMAN, and
  BARBARA DICKSON,

         Defendant.


                        ORDER ADOPTING RECOMMENDATION OF
                          UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the August 27, 2021 Recommendation of

  United States Magistrate Judge (Doc. # 45), wherein Magistrate Judge N. Reid

  Neureiter recommends that this Court grant Defendants A-B Petroleum, Inc., Brian

  Haldorson, Janet Cunningham, and Greg Wakeman’s (collectively, “Defendants”)

  Motion to Dismiss Plaintiff’s Complaint (Doc. # 16). 1 The Recommendation is

  incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).


  1
    Specifically, Judge Neureiter recommends dismissal of Plaintiff’s American With Disabilities
  Act (“ADA”) claim as moot pursuant to Fed. R. Civ. P. 12(b)(1) on the grounds that Defendants
  have voluntarily remedied the alleged ADA violation and, therefore, there is no ongoing injury
  that could be redressed by a favorable judicial decision. See (Doc. # 45 at 16) (citing Brown v.
Case 1:20-cv-03513-CMA-NRN Document 46 Filed 09/13/21 USDC Colorado Page 2 of 3




         The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.

  (Doc. # 45 at 17.) Despite this advisement, no objection to Magistrate Judge Neureiter’s

  Recommendation has been filed by any party.

         “[T]he district court is accorded considerable discretion with respect to the

  treatment of unchallenged magistrate reports. In the absence of timely objection, the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

         After reviewing the Recommendation of Magistrate Judge Neureiter, in addition

  to applicable portions of the record and relevant legal authority, the Court is satisfied

  that the Recommendation is sound and not clearly erroneous or contrary to law. See

  Fed. R. Civ. P. 72(a). Accordingly, the Court ORDERS as follows:

          •   the August 27, 2021 Recommendation of United States Magistrate Judge N.

              Reid Neureiter (Doc. # 45) is AFFIRMED and ADOPTED as an Order of this

              Court;



  Buhman, 822 F.3d 1151, 1165 (10th Cir. 2016)). Judge Neureiter further recommends, in light of
  the recommended dismissal of Plaintiff’s only federal claim, that the Court decline to exercise
  supplemental jurisdiction over Plaintiff’s state-law claims pursuant to 28 U.S.C. § 1367(c)(3). (Id.
  (citing Stout v. Seitz, No. 17-cv-01904-CMA-STV, 2018 WL 2948222, at *5 (D. Colo. June 13,
  2018) (“As a general rule, the balance of factors to be considered will point towards declining to
  exercise jurisdiction over state-law claims when the federal claims have been eliminated prior to
  trial.”))).

                                                   2
Case 1:20-cv-03513-CMA-NRN Document 46 Filed 09/13/21 USDC Colorado Page 3 of 3




          •   Defendants A-B Petroleum, Inc., Brian Haldorson, Janet Cunningham, and

              Greg Wakeman’s Motion to Dismiss Plaintiff’s Complaint (Doc. #16) is

              GRANTED;

          •   Plaintiff’s claims against all Defendants2 are hereby DISMISSED WITHOUT

              PREJUDICE for lack of jurisdiction. See Ind v. Colo. Dep’t of Corr., 801 F.3d

              1209, 1213 (10th Cir. 2015) (explaining the doctrine of mootness is grounded

              in Article III’s limitation on the jurisdiction of federal courts to “cases and

              controversies”); see also Brereton v. Bountiful City Corp., 434 F.3d 1213,

              1218 (10th Cir. 2006) (dismissals for lack of jurisdiction must be without

              prejudice); and

          •   the Clerk of Court is directed to close this case.



         DATED: September 13, 2021

                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




  2
   As noted in the Motion to Dismiss, Plaintiff has failed to serve Defendant Barbara Dickson with
  a copy of the Complaint. (Doc. # 16 at 2 n.1.) The Court dismisses Plaintiff’s claims against Ms.
  Dickson herein because Plaintiff’s ADA claim against Ms. Dickson is moot for the reasons
  articulated in the Recommendation, and the Court declines to exercise supplemental jurisdiction
  over Plaintiff’s state-law claims against Ms. Dickson.

                                                  3
